Exhibit 10.1
EXECUTIVE RETENTION AGREEMENT
THIS EXECUTIVE RETENTION AGREEMENT (the “Agreement”) is entered into by and
between Wright Express Corporation (“WEX” or the “Company”) and David Maxsimic
(the “Executive”);
WHEREAS, the Executive has expressed concern regarding the effect of a potential
“Without Cause Termination” or “Constructive Discharge” in the future as such
terms are defined in his Employment Agreement effective as of October 28, 2005
(the “Employment Agreement”); and
WHEREAS, the Company desires to retain the Executive who is amongst its key
personnel and to eliminate any distraction or concern of the Executive as well
as to obtain enhanced protection against the Executive competing against the
Company.
NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ and agreeing not to compete and not competing against
the Company as set forth herein, the Parties agree as follows:

  1.   Executive Acknowledgement. The Executive acknowledges that no action
taken by the Company, nor any planned action communicated to the Executive by
the Company through the date of execution of this Agreement constitutes or shall
constitute a Constructive Discharge as defined in the Employment Agreement.

  2.   Employment Agreement. The Employment Agreement remains in full force and
effect except as specifically modified by this Agreement. In particular, the
terms, “Constructive Discharge”, “Without Cause Termination” and “Termination
for Cause” as used in this Agreement shall continue to be defined as set forth
in the Employment Agreement.

  3.   May 2011 RSU Grant. Provided that the Executive remains employed by the
Company until the beginning of the Company’s next “open trading window” under
the Company’s insider trading policy (expected to begin on or about May 6,
2011), and subject to approval of the Board of Directors of the Company (or a
committee thereof), the Company shall grant to the Executive a restricted stock
unit award with respect to a number of shares of Company common stock, par value
$0.01 per share (the “Common Stock”) equal to $100,000 divided by the closing
price of the Common Stock on the New York Stock Exchange on the date of grant
(the “May 2011 RSU Award”). The May 2011 RSU Award shall be granted under the
Company’s 2010 Equity and Incentive Plan (the “2010 Plan”) and shall be subject
to the terms and conditions set forth in the 2010 Plan, the applicable
restricted stock unit agreement and the provisions of this Agreement. The
May 2011 RSU Award shall vest on the one year anniversary of the date of grant
of such award provided that the Executive remains employed by the Company on
such date.

  4.   Termination Without Cause or Resignation For Constructive Discharge Prior
to March 10, 2012. If there shall be a Without Cause Termination or a
Constructive Discharge of the Executive on or before March 10, 2012, then the
Executive shall

1



--------------------------------------------------------------------------------



 



      be deemed to have remained employed with the Company through March 10,
2012 solely for the purposes of this Section 4 of this Agreement and the
relevant equity award agreements, with the following consequences and subject to
Section 6 of this Agreement:

      i. 2009 NSO. The nonstatutory stock option granted to the Executive by the
Company on March 5, 2009 with respect to a total of 28,846 shares of Common
Stock (the “2009 NSO”) shall vest with respect to 9,635 shares of Common Stock
as of the date of such Without Cause Termination or Constructive Discharge. The
2009 NSO shall in all other respects remain subject to the terms of the
applicable nonstatutory stock option agreement representing such option
including that such option shall remain exercisable for three months following
the date of any Constructive Discharge or Without Cause Termination.

      ii. 2009 RSU. The restricted stock unit award granted to the Executive by
the Company on March 5, 2009 with respect to a total of 12,132 shares of Common
Stock (the “2009 RSU”) shall vest with respect to 4,053 shares of Common Stock
on March 5, 2012 (the “2009 RSU /2012 Vesting Date”) and such shares shall be
delivered to the Executive on the 2009 RSU /2012 Vesting Date, subject to this
Section 4. The 2009 RSU shall in all other respects remain subject to the terms
of the applicable restricted stock unit agreement representing such award,
including that upon the 2009 RSU /2012 Vesting Date, the Company shall withhold
from the shares of Common Stock that would otherwise be delivered to Executive a
number of shares having a value equal to Executive’s tax withholding obligations
with respect to the vesting of the award.

      iii. 2010 RSU. The restricted stock unit award granted to the Executive by
the Company on March 3, 2010 with respect to a total of 6,250 shares of Common
Stock (the “2010 RSU”) shall vest with respect to 2,081 shares of Common Stock
on March 3, 2012 (the “2010 RSU /2012 Vesting Date”) and such shares shall be
delivered to the Executive on the 2010 RSU /2012 Vesting Date, subject to this
Section 4. The 2010 RSU shall in all other respects remain subject to the terms
of the applicable restricted stock unit agreement representing such award,
including that upon the 2010 RSU /2012 Vesting Date, the Company shall withhold
from the shares of Common Stock that would otherwise be delivered to Executive a
number of shares having a value equal to Executive’s tax withholding obligations
with respect to the vesting of the award.

      iv. 2011 RSU. The restricted stock unit award granted to the Executive by
the Company on March 10, 2011 with respect to a total of 2,640 shares of Common
Stock (the “2011 RSU”) shall vest with respect to 879 shares of Common Stock on
March 10, 2012 (the “2011 RSU /2012 Vesting Date”) and such shares shall be
delivered to the Executive on the 2011 RSU /2012 Vesting Date, subject to this
Section 4. The 2011 RSU shall in all other respects remain subject to the terms
of the applicable restricted stock unit agreement representing such award,
including that upon the 2011 RSU /2012 Vesting Date, the Company shall withhold
from the shares of Common Stock that would otherwise be

2



--------------------------------------------------------------------------------



 



      delivered to Executive a number of shares having a value equal to
Executive’s tax withholding obligations with respect to the vesting of the
award.

      v. 2011 PSU. The performance-based restricted stock unit award granted to
the Executive by the Company on March 10, 2011 with respect to a total of 3,960
shares of Common Stock (the “2011 PSU”) shall vest with respect to time-based
vesting conditions with respect to 1,319 shares of Common Stock on March 10,
2012 (the “2011 PSU /2012 Vesting Date”) and such shares shall be delivered to
the Executive on the 2011 PSU /2012 Vesting Date, subject to this Section 4;
provided, however, that the number of shares of Common Stock to be delivered to
the Executive will be based on the actual level of achievement of the
performance goals set forth in the award agreement for the 2011 PSU and
therefore may be less than 1,319 shares of Common Stock. The 2011 PSU shall in
all other respects remain subject to the terms of the applicable restricted
stock unit agreement representing such award, including that upon the 2011 PSU
/2012 Vesting Date, the Company shall withhold from the shares of Common Stock
that would otherwise be delivered to Executive a number of shares having a value
equal to Executive’s tax withholding obligations with respect to the vesting of
the award.

      vi. Escrow. Notwithstanding the foregoing, fifty percent (50%) of the
number of shares of Common Stock that otherwise would be delivered to the
Executive after satisfaction of his tax withholding obligations on the
applicable 2012 Vesting Dates with respect to each of the 2009 RSU, the 2010
RSU, the 2011 RSU and the 2011 PSU shall be deposited in escrow with the Company
through and until the end of the Restricted Period (defined below) and shall be
forfeited back to the Company for no consideration if the Executive violates the
provisions of Section 6 of this Agreement.

      vii. Other. For the avoidance of doubt, (a) if this Section 4 shall be
applicable, then Section 5 of this Agreement shall not be applicable; and (b) if
Executive shall remain employed through and until March 10, 2012, then this
Section 4 shall not be applicable, including, for the avoidance of doubt, the
escrow provisions set forth in paragraph (vi) above.

  5.   Termination Without Cause or Resignation For Constructive Discharge On or
After March 10, 2012 But Prior to March 10, 2013 If there shall be a Without
Cause Termination or a Constructive Discharge of the Executive after March 10,
2012 and on or before March 10, 2013, then the Executive shall be deemed to have
remained employed with the Company through March 10, 2013 solely for the
purposes of this Section 5 of this Agreement and the relevant equity award
agreements, with the following consequences and subject to Section 6 of this
Agreement:

      i. 2010 RSU. The 2010 RSU shall vest with respect to 2,088 shares of
Common Stock on March 3, 2013 (the “2010 RSU /2013 Vesting Date”) and such
shares shall be delivered to the Executive on the 2010 RSU /2013 Vesting Date,
subject to this Section 5. The 2010 RSU shall in all other respects remain
subject

3



--------------------------------------------------------------------------------



 



      to the terms of the applicable restricted stock unit agreement
representing such award, including that upon the 2010 RSU /2013 Vesting Date,
the Company shall withhold from the shares of Common Stock that would otherwise
be delivered to Executive a number of shares having a value equal to Executive’s
tax withholding obligations with respect to the vesting of the award.

      ii. 2010 PSU. The performance-based restricted stock unit award granted to
the Executive by the Company on March 3, 2010 with respect to a total of 9,375
shares of Common Stock (the “2010 PSU”) shall vest with respect to time-based
vesting conditions with respect to 9,375 shares of Common Stock on March 3, 2013
(the “2010 PSU /2013 Vesting Date”) and such shares shall be delivered to the
Executive on the 2010 PSU /2013 Vesting Date, subject to this Section 5;
provided, however, that the number of shares of Common Stock to be delivered to
the Executive will be based on the actual level of achievement of the
performance goals set forth in the award agreement for the 2010 PSU and
therefore may be less than 9,375 shares of Common Stock. The 2010 PSU shall in
all other respects remain subject to the terms of the applicable restricted
stock unit agreement representing such award, including that upon the 2010 PSU
/2013 Vesting Date, the Company shall withhold from the shares of Common Stock
that would otherwise be delivered to Executive a number of shares having a value
equal to Executive’s tax withholding obligations with respect to the vesting of
the award.

      iii. 2011 RSU. The 2011 RSU shall vest with respect to 879 shares of
Common Stock on March 10, 2013 (the “2011 RSU /2013 Vesting Date”) and such
shares shall be delivered to the Executive on the 2011 RSU/ 2013 Vesting Date,
subject to this Section 5. The 2011 RSU shall in all other respects remain
subject to the terms of the applicable restricted stock unit agreement
representing such award, including that upon the 2011 RSU /2013 Vesting Date,
the Company shall withhold from the shares of Common Stock that would otherwise
be delivered to Executive a number of shares having a value equal to Executive’s
tax withholding obligations with respect to the vesting of the award.

      iv. 2011 PSU. The 2011 PSU shall vest with respect to time-based vesting
conditions with respect to 1,319 shares of Common Stock on March 10, 2013 (the
“2011 PSU /2013 Vesting Date”) and such shares shall be delivered to the
Executive on the 2011 PSU /2013 Vesting Date, subject to this Section 5;
provided, however, that the number of shares of Common Stock to be delivered to
the Executive will be based on the actual level of achievement of the
performance goals set forth in the award agreement for the 2011 PSU and
therefore may be less than 1,319 shares of Common Stock. The 2011 PSU shall in
all other respects remain subject to the terms of the applicable restricted
stock unit agreement representing such award, including that upon the 2011 PSU
/2013 Vesting Date, the Company shall withhold from the shares of Common Stock
that would otherwise be delivered to Executive a number of shares having a value
equal to Executive’s tax withholding obligations with respect to the vesting of
the award.

4



--------------------------------------------------------------------------------



 



      v. Escrow. Notwithstanding the foregoing, fifty percent (50%) of the
number of shares of Common Stock that otherwise would be delivered to the
Executive after satisfaction of his tax withholding obligations on the
applicable 2013 Vesting Dates with respect to each of the 2010 RSU, the 2010
PSU, the 2011 RSU and the 2011 PSU shall be deposited in escrow with the Company
through and until the end of the Restricted Period and shall be forfeited back
to the Company for no consideration if the Executive violates the provisions of
Section 6 of this Agreement.

      vi. Other. For the avoidance of doubt, (a) if this Section 5 shall be
applicable, then Section 4 of this Agreement shall not be applicable and (b) if
Executive shall remain employed through and until March 10, 2013, then this
Section 5 shall not be applicable, including, for the avoidance of doubt, the
escrow provisions set forth in paragraph (v) above.

  6.   Non-Competition and Non-Solicitation. Section IX.C of the Employment
Agreement is superseded by this Section.

      Restrictions.

      i. During the Period of Employment and for (x) two (2) years following the
Executive’s termination of employment for any reason if the termination occurs
on or before March 10, 2013 or if the termination of employment occurs after
March 10, 2013 in the case of a Change in Control as set forth in
Sections VIII.B and IX.C of the Employment Agreement, or (y) one
(year) following the Executive’s termination of employment for any reason if the
termination occurs after March 10, 2013 and provided there has been no Change in
Control as set forth in Sections VIII.B and IX.C of the Employment Agreement,
(collectively, the “Restricted Period”), the Executive will not knowingly use
his status with WEX or any of its affiliates to obtain loans, goods or services
from another organization on terms that would not be available to him in the
absence of his relationship to WEX or any of its affiliates.

      ii. During the Restricted Period, the Executive will not make any
statements or perform any acts intended or reasonably calculated to advance the
interest of any existing or prospective Competing Enterprise or in any way to
injure the interests of or disparage WEX or any of its affiliates. The
Executive’s non-disparagement obligation includes that he shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of WEX regarding WEX or any of its directors, officers, employees,
agents or representatives or about WEX’s business affairs and financial
condition. WEX will instruct Michael Dubyak and Melissa Smith or their
successors, if any, not to make any statements or perform any acts to disparage
the Executive for a period of two years after the termination of the Executive’s
term of employment.

5



--------------------------------------------------------------------------------



 



      iii. During the Restricted Period, the Executive, without prior express
written approval by the Chief Executive Officer of WEX, will not become employed
by, render services to, as a consultant, independent contractor or otherwise, or
directly or indirectly (whether for compensation or otherwise) own or hold a
proprietary interest in, manage, operate, or control, or join or participate in
the ownership, management, operation or control of, or furnish any capital to or
be connected in any manner with, any Competing Enterprise.

      iv. For purposes of this Section, a “Competing Enterprise” means any
entity, organization or person engaged, or planning to become engaged, in
substantially the same or similar business to that being conducted or actively
and specifically planned to be conducted within the Restricted Period by WEX or
its subsidiaries or affiliates, owned or controlled. It includes, without
limitation: (i) the business of developing, managing, operating, marketing,
processing, financing, or otherwise being involved in providing any products or
services for the benefit of or use by commercial vehicle or aviation fleets
through charge cards, credit cards, procurement cards or any other form of
payment services or electronic commerce; (ii) the sale, distribution or
publication of petroleum product pricing or management information or other
products or services currently sold or contemplated to be sold by WEX or any of
its owned or controlled subsidiaries, (iii) the business of developing,
managing, operating, marketing, processing, financing, or otherwise being
involved in providing commercial travel, entertainment and purchasing credit
cards; and (iv) the following list of specific competitors which is not meant to
be all inclusive: Fleetcor, Comdata, Voyager, Fleet One, EFS, T-Check, The
Roady’s business of Sky Capital Group, Over the Road or Heavy Truck Card
Programs including but not limited to, any Visa, Amex or MasterCard fleet card
issuer, payroll cards, issuers of purchasing cards and single use ghost account
products offered by MasterCard, Amex, Visa, or any bank, issuers or program
managers of prepaid card programs that compete directly with Wright Express. The
restrictions in this Section shall not be construed to prevent the Executive
from working for a business entity that does not compete with WEX or its
subsidiaries simply because the entity is affiliated with a Competing
Enterprise, so long as the entity is operationally separate and distinct from
the Competing Enterprise, the Executive’s job responsibilities at that entity
are unrelated to the Competing Enterprise and the Executive’s work interactions
will not compromise the Company’s Confidential Information. The parties agree
that the geographic scope of this Section 6.iv. shall extend throughout North
America.

      v. During the Restricted Period, the Executive, without express prior
written approval from the Chief Executive Officer, will not, either alone or in
association with others, solicit any then-current clients, customers or private
label, cobrand or similar strategic partners of WEX or any of its affiliates. In
addition, during the Restricted Period, the Executive, without express prior
written approval from the Chief Executive Officer, will not discuss with any
employee of WEX or any of its affiliates information related to the operation or
potential operation of any Competing Enterprise.

6



--------------------------------------------------------------------------------



 



      vi. During the Restricted Period, the Executive will not, either alone or
in association with others, interfere with the employees or affairs of WEX or
any of its affiliates or solicit or induce any person who is an employee of WEX
or any of its affiliates to terminate any relationship such person may have with
WEX or any of its affiliates. In addition, neither the Executive nor any entity
he controls or person he employs shall, during such period, directly or
indirectly engage, employ or compensate any employee of WEX or any of its
affiliates. The Executive hereby represents and warrants that the Executive has
not entered into any agreement, understanding or arrangement with any employee
of WEX or any of its affiliates pertaining to any business in which the
Executive has participated or plans to participate, or to the employment,
engagement or compensation of any such employee.

      vii. For the purposes of this Agreement, the following terms shall have
the meanings indicated. “Proprietary interest” means legal or equitable
ownership, whether through stock holding or otherwise, of: (a) an equity
interest in a business, firm or entity or (b) ownership of more than 1% of any
class of equity interest in a publicly-held company. “Affiliate” will include,
without limitation, all subsidiaries of WEX, whether now existing or later
acquired, created, formed or merged into WEX or controlled by, under common
control with or controlling of WEX.

      viii. The Executive agrees that the restrictions contained in this Section
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, WEX
would not have entered into this Agreement.

      ix. If any restriction set forth in this Section is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

      x. The Executive acknowledges that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and are considered by the Executive to be reasonable for such purpose.
The Executive agrees that any breach of this Agreement will cause the Company
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Company
shall have the right to seek specific performance and injunctive relief without
posting a bond.

      xi.  In order to determine the Executive’s compliance with his obligations
under this Section, the Executive agrees that during the Restricted Period, he
will give notice to the Company of each new business activity he plans to
undertake, at least (10) business days prior to beginning any such activity. The
notice shall state the name and address of the individual, corporation,
association or other entity or organization (“Entity”) for whom such activity is
undertaken and the

7



--------------------------------------------------------------------------------



 



      nature of the Executive’s business relationship or position with the
Entity. The Executive further agrees to provide the Company with other pertinent
information concerning such business activity as the Company may reasonably
request in order to determine the Executive’s continued compliance with his
obligations under this Agreement. The Executive agrees to provide a copy of this
Agreement to any person and Entity with whom the Executive seeks to be hired or
render services or do business before accepting employment or engagement with
any of them.

    xii. It is a condition to the vesting of the NSOs, PSUs and RSUs set forth
in Sections 3, 4 and 5 on the dates set forth therein that the Executive is then
and has been in compliance with all of the Restrictions in this Section and the
confidentiality obligations in Section IX.B of the Employment Agreement.

    xiii. If the Executive violates any of the provisions of this Section, the
Executive shall continue to be held by the Restrictions set forth in this
Section, until a period equal to the Restricted Period has expired without any
violation.

  7.   Release. The obligation of the Company to provide for continued equity
vesting of NSOs, RSUs and PSUs upon Constructive Discharge or Without Cause
Termination as set forth in Sections 4 and 5 is conditioned upon the Executive
signing a release of claims and not revoking it within the time period specified
in the release, in a form provided by the Company and within such period of time
as the Company may specify on or following the date of termination of employment
(but in any event before the applicable Vesting Date with respect to such equity
award).

  8.   Not An Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment and does not imply that
the Company will continue the Executive’s employment for any period of time.

  9.   No Conflict. The Executive represents that the execution and performance
by him of this Agreement does not and will not conflict with or breach the terms
of any other agreement by which the Executive is bound.

  10.   Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the Executive and the Company relating to the subject
matter of this Agreement except those set forth in the Employment Agreement that
are not otherwise modified or amended by this Agreement. This Agreement may not
modified, changed or discharged in whole or in part, except by an agreement in
writing signed by the Executive and the Company. This Agreement incorporates by
reference the Employment Agreement and relevant equity agreements, except as
modified herein.

  11.   Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect or impair the validity or enforceability of any
other provision of this Agreement.

8



--------------------------------------------------------------------------------



 



  12.   Waiver. No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

  13.   Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation or entity with which or into which the Company may be
merged or which may succeed to all or substantially all of its assets or
business, provided however that the obligations of the Executive are personal
and shall not be assigned by the Executive.

  14.   Governing Law, Forum, Jurisdiction and Disputes. This Agreement shall be
governed by and construed as a sealed instrument under and in accordance with
the laws of the State of Maine without regard to conflict of laws provisions.
Any action, suit, or other legal proceeding which is commenced to resolve any
matter arising under Section 6 of this Agreement shall be commenced only in a
court of the State of Maine (or, if appropriate, a federal court located within
the State of Maine), and the Company and the Executive each consents to the
jurisdiction of such a court. In the event of any other dispute with respect to
this Agreement, the Arbitration provisions of Section XVII of the Employment
Agreement shall apply. In the event that any such dispute has not been resolved
(i) prior to date that the 2009 NSO would otherwise vest pursuant to Section
4(i) of this Agreement, then such option shall not vest or be exercisable unless
and until such dispute is resolved in favor of the Executive, in which event the
2009 NSO shall be exercisable for three months following such resolution
favorable to the Executive; provided, however that in no event shall the 2009
NSO be exercisable later than the Expiration Date of such option as set forth in
the option agreement; and (ii) prior to the applicable Vesting Dates of the RSUs
and PSUs set forth in Sections 4 and 5, then no shares of Common Stock shall be
delivered to the Executive on the Applicable Vesting Date and instead such
shares shall only be delivered to the Executive in the event that Executive
prevails in such dispute and upon such delivery, the escrow provisions of
Section 4(vi) or 5(v) shall apply.

  15.   Section 409A. It is the intention of the Company and the Executive that
this Agreement comply with or be exempt from the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended, and the guidance issued
thereunder (“Section 409A”). In particular, it is the intention of the Company
and the Executive that the shares of Common Stock to be delivered with respect
to the RSUs and PSUs shall be delivered no later than the later of (i) two and a
half months after the end of the Company’s tax year in which the substantial
risk of forfeiture with respect to such Common Stock lapses and (ii) two and a
half months after the end of the Executive’s tax year in which the substantial
risk of forfeiture with respect to such Common Stock lapses, in each case in
accordance with Treasury Regulation Section 1.409A-1(b)(4). Anything in this
Agreement to the contrary notwithstanding, the terms of the Agreement shall be
interpreted and

9



--------------------------------------------------------------------------------



 



    applied in a manner consistent with the requirements of Section 409A so as
not to subject Executive to the payment of any tax or interest which may be
imposed under such Section, and the Company shall have no right to accelerate,
defer or make any payment under this Agreement to the extent that such action
would subject Executive to the payment of any tax or interest under such
Section. If all or a portion of the payments provided under this Agreement
constitute taxable income to Executive for any taxable year that is prior to the
taxable year in which such payments are to be paid to Executive, as a result of
the Agreement’s failure to be exempt from or compliant with the requirements of
Section 409A, the applicable payment shall be paid immediately to the Executive
to the extent such payment is required to be included in income.

  16.   Reliance. The Executive is relying solely on the advice of his tax,
financial and other advisors with respect to the consequences to Executive of
this Agreement.

  17.   Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

[SIGNATURE PAGE TO FOLLOW]

10



--------------------------------------------------------------------------------



 



     THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
     WITNESS our hands and seals:

            Wright Express Corporation
    Date: 4/6/11   By:   /s/ Michael E. Dubyak         Michael E. Dubyak,
Pres/CEO
(print name and title)     

            David Maxsimic
    Date: 4/6/11     /s/ David Maxsimic         (Signature)             

11